08/11/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0526


                                        DA 19-0526


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                         ORDER

THOMAS WILLIAM PRICE,

            Defendant and Appellant.


       Appellant Thomas Price, by counsel, has filed a motion for an extension of time
within which to file the reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant's reply briefshall
be filed on or before October 13, 2020.
       No further extensions will be granted.
       DATED this )‘ 'day of August, 2020.
                                                For the Court,




                                                             FILED
                                                             AUG 1 1 2020
                                                           Bowen
                                                         Clerk of Greenwood
                                                                  Supreme Cour/
                                                            Statia of
                                                                      keinntana